ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM – NY Variable Annuity Supplement dated May 25, 2012 to the Contract Prospectus dated May 1, 2009 , as amended The following information amends certain information contained in your variable annuity Contract Prospectus dated May 1, 2009. Please read it carefully and keep it with your current Contract Prospectus for future reference. This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. 1. IMPORTANT INFORMATION REGARDING THE FIDELITY ® VIP CONTRAFUND ® PORTFOLIO Effective July 23, 2012, the Fidelity ® VIP Contrafund ® Portfolio is closed to new investments. 2. NOTICE OF AND IMPORTANT INFORMATION REGARDING A PROPOSED FUND SUBSTITUTION ReliaStar Life Insurance Company of New York (the “Company”) and Separate Account NY-
